             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 1 of 114




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 AMERICAN PATENTS LLC,
                                                     CIVIL ACTION NO. 6:21-cv-638
      Plaintiff,
                                                     ORIGINAL COMPLAINT FOR
        v.                                           PATENT INFRINGEMENT

 XEROX CORPORATION and DAHILL                        JURY TRIAL DEMANDED
 OFFICE TECHNOLOGY CORPORATION
 D/B/A XEROX BUSINESS SOLUTIONS
 SOUTHWEST,

      Defendants.


                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff American Patents LLC (“American Patents” or “Plaintiff”) files this original

complaint against Defendants Xerox Corporation and Dahill Office Technology Corporation

d/b/a Xerox Business Solutions Southwest (collectively, “Xerox”), alleging, based on its own

knowledge as to itself and its own actions and based on information and belief as to all other

matters, as follows:

                                            PARTIES

       1.      American Patents is a limited liability company formed under the laws of the

State of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

       2.      Xerox Corporation is a corporation duly organized and existing under the laws of

New York. Xerox Corporation may be served through its registered agent Prentice Hall

Corporation System at 211 E. 7th St., Ste. 620, Austin, Texas 78701.

       3.      Dahill Office Technology Corporation d/b/a Xerox Business Solutions Southwest

is a corporation organized and existing under the laws of Texas. Dahill Office Technology
                Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 2 of 114




Corporation d/b/a Xerox Business Solutions Southwest may be served through its registered

agent CT Corporation System at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

          4.      The Defendants identified in paragraphs 2-3 above (collectively, “Xerox”) lead

and are part of an interrelated group of companies which together comprise one of the world’s

largest manufacturers of copiers and printers, including under the Xerox brand.

          5.      The Xerox defendants named above and their affiliates are part of the same

corporate structure and distribution chain for the making, importing, offering to sell, selling, and

using of the accused devices in the United States, including in the State of Texas generally and

this judicial district in particular.

          6.      The Xerox defendants named above and their affiliates share the same

management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

          7.      The Xerox defendants named above and their affiliates regularly contract with

customers regarding equipment or services that will be provided by their affiliates on their

behalf.

          8.      Thus, the Xerox defendants named above and their affiliates operate as a unitary

business venture and are jointly and severally liable for the acts of patent infringement alleged

herein.

                                    JURISDICTION AND VENUE

          9.      This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

          10.     This Court has personal jurisdiction over Xerox pursuant to due process and/or

the Texas Long Arm Statute because, inter alia, (i) Xerox has done and continues to do business


                                                   2
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 3 of 114




in Texas; (ii) Xerox has committed and continues to commit acts of patent infringement in the

State of Texas, including making, using, offering to sell, and/or selling accused products in

Texas, and/or importing accused products into Texas, including by Internet sales and sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in Texas,

and/or committing a least a portion of any other infringements alleged herein; and (iii) Xerox is

registered to do business in Texas.

       11.     Venue is proper in this district as to Defendant Dahill Office Technology

Corporation d/b/a Xerox Business Solutions Southwest under 28 U.S.C. § 1400(b) at least

because Dahill Office Technology Corporation d/b/a Xerox Business Solutions Southwest

resides in this District. Dahill Office Technology Corporation d/b/a Xerox Business Solutions

Southwest is a Texas corporation with headquarters in San Antonio.

       12.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(b). Venue is further

proper because Xerox has committed and continues to commit acts of patent infringement in this

district, including making, using, offering to sell, and/or selling accused products in this district,

and/or importing accused products into this district, including by Internet sales and sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in Texas,

and/or committing at least a portion of any other infringements alleged herein in this district.

Xerox admittedly has a lease property located at 6838 Austin Center Blvd, Austin, Texas 78731

and has regular and established places of business in this district, including at least at 8200 IH 10

W, Suite #400, San Antonio, TX 78230, 17280 Green Mountain Road, San Antonio, Texas

78247 and at 901 S. Mopac Expressway, Building 2, Suite 595, Austin, Texas 78746, as shown

in the below screenshots:




                                                   3
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 4 of 114




(Source: https://southwest.xeroxbusinesssolutions.com)




(Source: screenshot from Google Maps Street View)




                                              4
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 5 of 114




(Source: screenshot from Bexar County Appraisal District website)




(Source: screenshot from Google Maps Street View)

                                       BACKGROUND

       13.     The patents-in-suit generally pertain to communications networks and other

technology used in “smart” devices such as smartphones, smart TVs, and smart appliances. The

technology disclosed by the patents was developed by personnel at Georgia Institute of

Technology (“Georgia Tech”) and Nokia Corporation (“Nokia”).

       14.     Georgia Tech is a leading public research university located in Atlanta, Georgia.

Founded in 1885, Georgia Tech is often ranked as one of the top ten public universities in the

United States. The patents from Georgia Tech (“the Mody patents”) were developed by a


                                                5
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 6 of 114




professor and a graduate student in Georgia Tech’s Electrical and Computer Engineering

department. The undergraduate and graduate programs of this department are often ranked in the

top five of their respective categories.

       15.     The Mody patents are related to Multi-Input, Multi-Output (MIMO) technology.

The inventors of the Mody patents were at the forefront of MIMO, developing, disclosing, and

patenting a solution for achieving both time and frequency synchronization in MIMO systems.

The Mody patents (or the applications leading to them) have been cited during patent prosecution

hundreds of times, by numerous leading companies in the computing and communications

industries, including AMD, Alcatel Lucent, Altair, AT&T, Atheros, Blackberry, Broadcom,

Comcast, Ericsson, Facebook, HP, Hitachi, Huawei, Infineon, Intel, Interdigital, IBM, Kyocera,

Marvell, Matsushita, Mediatek, Motorola, NEC, Nokia, Nortel Networks, NXP, Panasonic,

Philips, Qualcomm, Realtek, Samsung, Sanyo, Sharp, Sony, STMicroelectronics, Texas

Instruments, and Toshiba.

       16.     Nokia is a Finnish multinational telecommunications, IT, and consumer

electronics company. Listed on both the Helsinki Stock Exchange and the New York Stock

Exchange, Nokia regularly makes the Fortune Global 500. Nokia has been the largest worldwide

vendor of mobile phones and smartphones and has been a major contributor to the mobile phone

industry.

       17.     The patent developed at Nokia (“the Rauhala patent”) is related to reduction of

interference in receivers with multiple antennas. The inventors of the Rauhala patent have a

combined fifty plus years of experience at Nokia and were prolific inventors for Nokia. Inventor

Jyri Rauhala spent over 25 years at Nokia. Mr. Rauhala obtained a Master of Science in Applied

Electronics, Digital Electronics from Tampere University of Technology in Finland and is named

as an inventor on 15 U.S. patents. Inventor Olli-Pekka Lunden spent over 8 years at Nokia. Dr.


                                                6
              Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 7 of 114




Lunden obtained a Doctor of Science in Technology, Radio Engineering from Aalto University

and is named as an inventor on 5 U.S. patents. Currently, Dr. Lunden works as a university

lecturer at Tampere University of Technology in Finland. Inventor Marko Erkkila spent over

twenty years at Nokia. Mr. Erkkila obtained a Master of Science in Digital Signal Processing,

Electronics, Computer Science from Tampere University of Technology in Finland and is named

as an inventor on 6 U.S. patents.

                                            COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 7,088,782

       18.      On August 8, 2006, United States Patent No. 7,088,782 (“the ‘782 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       19.      American Patents is the owner of the ‘782 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘782 Patent against infringers, and to collect damages for all relevant times.

       20.      Xerox used products and/or systems including, for example, its Xerox AltaLink

B8000 series, Xerox AltaLink B8100 series, Xerox AltaLink C8000 series, and Xerox AltaLink

C8100 series families of products that include 802.11n and above capabilities (“accused

products”):




                                                 7
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 8 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8000-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8100-series)




                                               8
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 9 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8000-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8100-series)



                                               9
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 10 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               10
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 11 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               11
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 12 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                12
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 13 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                13
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 14 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                14
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 15 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                15
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 16 of 114




       21.     By doing so, Xerox has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 30 of the ‘782 Patent. Xerox’s infringement in this regard is ongoing.

       22.     Xerox has infringed the ‘782 Patent by using the accused products and thereby

practicing a method for synchronizing a Multi-Input Multi-Output (MIMO) Orthogonal

Frequency Division Multiplexing (OFDM) system in time and frequency domains. For example,

the accused products support IEEE 802.11 n/ac standards and MIMO technology. According to

the IEEE 802.11n standard, the PLCP Protocol Data Unit (PPDU) has training fields and

signaling fields for helping in synchronizing the communication system.




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)



                                                16
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 17 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)


                                                17
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 18 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)


                                                18
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 19 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                19
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 20 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                20
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 21 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: https://www.cnrood.com/en/media/solutions/Wi-

       Fi_Overview_of_the_802.11_Physical_Layer.pdf)

       23.     The methods practiced by Xerox’s use of the accused products include producing

a frame of data comprising a training symbol that includes a synchronization component that aids

                                              21
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 22 of 114




in synchronization, a plurality of data symbols, and a plurality of cyclic prefixes. For example,

as part of the 802.11n standard, two preamble formats are defined for frames: HT-mixed format

and HT-greenfield format. The non-HT and HT-mixed format preambles consist of training

symbols, data symbols and guard intervals/cyclic prefixes, and the training symbols (L-STF and

L-LTF fields) are and have been used for frame synchronization. Alternatively, on request from

accused products, an 802.11 n/ac compliant WiFi access point can act as a transmitter and

perform the step of producing a frame of data comprising a training symbol that includes a

synchronization component that aids in synchronization, a plurality of data symbols, and a

plurality of cyclic prefixes.




        (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                22
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 23 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: https://www.cnrood.com/en/media/solutions/Wi-

Fi_Overview_of_the_802.11_Physical_Layer.pdf)




                                       23
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 24 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       24.     The methods practiced by Xerox’s use of the accused products include

transmitting the frame over a channel. The data frames containing the preambles are transmitted

using one or more transmitting antennas. Alternatively, on request from an accused product, an

802.11 n/ac compliant WiFi access point can act as a transmitter and transmit the frame over a

channel using one or more transmitting antennas.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       25.     The methods practiced by Xerox’s use of the accused products include receiving

the transmitted frame. For example, the receiving antennas of the accused products can receive

the transmitted frames for further processing.


                                                 24
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 25 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       26.     The methods practiced by Xerox’s use of the accused products include

demodulating the received frame. For example, the received data frames are demodulated using

the PLCP preambles.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       27.     The methods practiced by Xerox’s use of the accused products include

synchronizing the received demodulated frame to the transmitted frame such that the data

symbols are synchronized in the time domain and frequency domain. For example, different

fields of data like training symbols, cyclic prefixes and other signal bits are present in the

received frame. The training symbols (L-STF and L-LTF fields) help in synchronizing the frame

in both the time domain and frequency domain.




                                                  25
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 26 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                26
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 27 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                27
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 28 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                28
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 29 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                29
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 30 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                              30
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 31 of 114




(Source: https://www.iith.ac.in/~tbr/teaching/docs/802.11-2007.pdf)

       28.     The methods practiced by Xerox’s use of the accused products include wherein

the synchronizing in the time domain comprises coarse time synchronizing and fine time

synchronizing. For example, the demodulation of PPDU frames also includes detecting training

field bits and establishing a timing synchronization. This time synchronization would include

both coarse and fine time synchronization. In general, coarse time synchronization is done using

L-STF field and fine time synchronization is done using L-LTF field present in the preamble.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                               31
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 32 of 114




       (Source: Introduction to MIMO Communications, Hampton, Jerry R. (2014))




       (Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and

       Stacey, Robert)

       29.     Xerox has had actual knowledge of the ‘782 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Xerox will have known and

intended (since receiving such notice) that its continued actions would infringe and actively

induce and contribute to the infringement of one or more claims of the ‘782 Patent.

       30.     Xerox has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘782 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

                                                32
              Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 33 of 114




       31.      American Patents has been damaged as a result of the infringing conduct by

Xerox alleged above. Thus, Xerox is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       32.      American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘782 Patent.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,310,304

       33.      On December 18, 2007, United States Patent No. 7,310,304 (“the ‘304 Patent”)

was duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Estimating Channel Parameters in Multi-Input, Multi-Output (MIMO) Systems.”

       34.      American Patents is the owner of the ‘304 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘304 Patent against infringers, and to collect damages for all relevant times.

       35.      Xerox made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Xerox AltaLink

B8000 series, Xerox AltaLink B8100 series, Xerox AltaLink C8000 series, and Xerox AltaLink

C8100 series families of products that include 802.11n and above capabilities (“accused

products”):




                                                 33
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 34 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8000-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8100-series)




                                              34
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 35 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8000-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8100-series)



                                               35
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 36 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               36
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 37 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               37
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 38 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                38
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 39 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                39
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 40 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                40
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 41 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                41
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 42 of 114




       36.     By doing so, Xerox has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘304 Patent. Xerox’s infringement in this regard is ongoing.

       37.     Xerox has infringed the ‘304 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an Orthogonal

Frequency Division Multiplexing (OFDM) transmitter. For example, the accused products

support IEEE 802.11 n/ac standards and MIMO technology. The IEEE 802.11n standard “uses

OFDM modulation to transmit all data.”




       (Source:

       http://rfmw.em.keysight.com/wireless/helpfiles/89600b/webhelp/subsystems/wlan-

       mimo/Content/mimo_80211n_overview.htm)

       38.     The accused products include an encoder configured to process data to be

transmitted within an OFDM system, the encoder further configured to separate the data onto

one or more transmit diversity branches (TDBs). For example, the 802.11 ac standard is

backwards compatible with 802.11n and 802.11a. Thus, if a device, such as an accused product,

implements 802.11ac, then it also supports 802.11n and all previous versions of the WiFi

standards (i.e., IEEE 802.11 a/b/g/n). According to the IEEE 802.11n standard, an encoder block




                                                42
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 43 of 114




is present in a transmitter section of general OFDM systems. The encoder(s) output(s) the data

onto multiple transmit chains (transmit diversity branches) for further processing.




       (Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




       (Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




                                                43
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 44 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       44
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 45 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       39.     The accused products include one or more OFDM modulators, each OFDM

modulator connected to a respective TDB, each OFDM modulator configured to produce a frame

including a plurality of data symbols, a training structure, and cyclic prefixes inserted among the

data symbols. For example, according to the IEEE 802.11n standard, a transmitter block would

contain different functional blocks which include constellation mappers, IDFT stage, and Guard

interval insertion. The constellation mapper maps the bits and the constellation points for

different modulation schemes like QPSK, BPSK, 16-QAM, and 64-QAM. Hence, there would

be modulator blocks for performing the modulation. After modulating the signal, it is converted




                                                45
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 46 of 114




into the time domain and is transmitted as frames of data. These transmitted frames include a

training structure, signal bits, cyclic prefixes and data bits.




        (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                   46
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 47 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       47
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 48 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       40.     The accused products include one or more transmitting antennas in

communication with the one or more OFDM modulators, respectively, each transmitting antenna

configured to transmit the respective frame over a channel. The accused products support 802.11

a/b/g/n/ac WiFi standards and comprise one or more transmitting and one or more receiving

antennas. These transmitting antennas transmit multiple OFDM frames with various signal

fields over a channel. Thus, these transmitting antennas are connected to the OFDM modulators

to obtain the OFDM frames for further transmission.




                                              48
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 49 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                49
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 50 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                50
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 51 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                51
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 52 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                52
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 53 of 114




(Source: http://rfmw.em.keysight.com/wireless/helpfiles/89600b/webhelp/subsystems/wlan-

mimo/Content/mimo_80211n_overview.htm)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       41.     The accused products include wherein the training structure of each frame

includes a predetermined signal transmission matrix at a respective sub-channel, each training


                                               53
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 54 of 114




structure adjusted to have a substantially constant amplitude in a time domain, and the cyclic

prefixes are further inserted within the training symbol, and wherein the cyclic prefixes within

the training symbol are longer than the cyclic prefixes among the data symbols, thereby

countering an extended channel impulse response and improving synchronization performance.

For example, a space time matrix is part of the data symbols and the training symbols in the

transmission data. This data is transmitted over different antennas. The WiFi standards use

guard intervals while transmitting frames to help the synchronization of frames at the receiver

end. These guard intervals are of different lengths for the preamble and data symbols. The

screenshots below show the Guard interval in the Long Training Field is 1.6 micro seconds, and

the data field uses a Short guard interval of 0.4 micro seconds, so the cyclic prefix for the

training symbols is longer than the cyclic prefix for data symbols. The training symbols (L-STF,

HT-STF fields) in the 802.11n preamble have a constant amplitude in the time domain.




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                 54
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 55 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                              55
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 56 of 114




(Source: http://www.ahltek.com/WhitePaperspdf/802.11-20%20specs/802.11a-1999.pdf)




(Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and Stacey,

Robert)



                                             56
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 57 of 114




       42.     Xerox has had actual knowledge of the ‘304 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Xerox will have known and

intended (since receiving such notice) that its continued actions would infringe and actively

induce and contribute to the infringement of one or more claims of the ‘304 Patent.

       43.     Xerox has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘304 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       44.     American Patents has been damaged as a result of the infringing conduct by

Xerox alleged above. Thus, Xerox is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       45.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘304 Patent.

                                           COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 7,706,458

       46.     On April 27, 2010, United States Patent No. 7,706,458 (“the ‘458 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Time And Frequency Synchronization In Multi-Input, Multi-Output (MIMO) Systems.”

       47.     American Patents is the owner of the ‘458 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘458 Patent against infringers, and to collect damages for all relevant times.

       48.     Xerox made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Xerox AltaLink


                                                 57
              Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 58 of 114




B8000 series, Xerox AltaLink B8100 series, Xerox AltaLink C8000 series, and Xerox AltaLink

C8100 series families of products that include 802.11n and above capabilities (“accused

products”):




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8000-series)




                                               58
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 59 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8100-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8000-series)




                                               59
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 60 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8100-series)




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               60
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 61 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               61
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 62 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                62
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 63 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                63
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 64 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                64
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 65 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                65
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 66 of 114




       49.     By doing so, Xerox has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘458 Patent. Xerox’s infringement in this regard is ongoing.

       50.     Xerox has infringed the ‘458 Patent by making, having made, using, importing,

providing, supplying, distributing, selling or offering for sale products including an apparatus for

synchronizing a communication system. For example, the accused products can act and have

acted as a receiver in an apparatus for synchronizing a communication system. An 802.11 n/ac

compliant WiFi access point that is communicating with an accused product can be part of the

apparatus, acting as a transmitter. The accused products support IEEE 802.11 n/ac standards and

MIMO technology. The IEEE 802.11ac standard is backwards compatible with the 802.11n

standard. If a device such as an accused product complies with IEEE 802.11ac, it also complies

with IEEE 802.11n and all prior versions of the WiFi standards (802.11 a/b/g/n). According to

the 802.11a standard, the physical layer services include an OFDM system. According to the

IEEE 802.11n standard, all Protocol Data Unit (PPDU) frame formats have training fields and

signaling fields which would help in synchronizing the communication system.




       (Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




                                                 66
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 67 of 114




(Source: 802.11ac: A Survival Guide: Wi-Fi at Gigabit and Beyond, Gast, Matthew S.)




(Source: https://standards.ieee.org/standard/802_11a-1999.html)




                                       67
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 68 of 114




      (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




      (Source: https://ieeexplore.ieee.org/document/7797535/)

      51.     The accused products include a number (Q) of Orthogonal Frequency Division

Multiplexing (OFDM) modulators, each OFDM modulator producing a frame having at least one


                                             68
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 69 of 114




inserted symbol, a plurality of data symbols, and cyclic prefixes. According to the IEEE 802.11n

standard, a transmitter block contains different functional blocks which include, but are not

limited to, constellation mappers, IDFT stage, and Guard interval insertion. Constellation

mappers map the bits and the constellation points for different modulation schemes like QPSK,

BPSK, 16-QAM, 64-QAM. After modulating the signal, it is converted into time domain and is

transmitted as frames of data. These transmitted frames include training field bits, signal bits,

cyclic prefixes and data bits. Alternatively, on request from an accused product, an 802.11 n/ac

compliant WiFi access point can act as a transmitter that includes a number (Q) of OFDM

modulators, each OFDM modulator producing a frame having at least one inserted symbol, a

plurality of data symbols, and cyclic prefixes.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                  69
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 70 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       70
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 71 of 114




       52.     The accused products include Q transmitting antennas, each transmitting antenna

connected to a respective OFDM modulator, the transmitting antennas configured to transmit a

respective frame over a channel. The accused products support MIMO and comply with IEEE

802.11 a/b/g/n/ac standards. The transmitting antennas transmit multiple OFDM frames over a

channel. The transmitting antennas are connected to OFDM modulators to transmit the OFDM

frames over a channel. Alternatively, on request from an accused product, a WiFi access point

acts as a device that includes Q transmitting antennas, each transmitting antenna connected to a

respective OFDM modulator, the transmitting antennas configured to transmit a respective frame

over a channel.




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                71
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 72 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)


                                                72
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 73 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)


                                                73
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 74 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                74
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 75 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       53.     The accused products include a number (L) of receiving antennas for receiving

the transmitted frames. For example, the accused products support MIMO and comply with

802.11 a/b/g/n/ac WiFi standards. The receiving antennas receive the transmitted frames.

                                                75
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 76 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60026)

                                                76
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 77 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=60027)



                                                77
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 78 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                78
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 79 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                79
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 80 of 114




       54.     The accused products include L OFDM demodulators, each OFDM demodulator

corresponding to a respective receiving antenna, the L OFDM demodulators including a

synchronization circuit that processes the received frame in order to synchronize the received

frame in both time domain and frequency domain. For example, there is a demodulator block for

performing demodulation on the received frames. Further, synchronizing the received frame in

time and frequency domains occurs. In an OFDM transmitter section, a modulated signal is

converted into time domain and is transmitted as multiple frames of data. The functional blocks

present at the receiver end processes the received data, converts the data into frequency domain,

and performs demodulation. Various signal bits present in the transmitted frames’ preamble

helps in demodulating the signal. A demodulator block is present at the receiver to perform

demodulation. Different fields of data like training bits, cyclic prefixes and other signal bits

present in the received frame helps in synchronizing the frame in both time and frequency

domain. There is a synchronization circuit which processes the received frame and synchronizes

them in both time and frequency domain.




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                                 80
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 81 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




                                       81
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 82 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)

       55.     The accused products include wherein each of the L OFDM demodulators

comprises a pre-amplifier, a local oscillator, a mixer having a first input and a second input, the

first input connected to an output of the pre-amplifier, the second input connected to an output of

the local oscillator, an analog-to-digital converter (ADC) connected to an output of the mixer.

The demodulating section at the receiver end includes a pre-amplifier, a local oscillator, a mixer,

and an ADC. The received frames undergo filtering, amplification (pre-amplifier), down-

conversion and sampling (ADC). There are respective functional blocks for performing these

functions. After transmitting the data, the data is received by a receiving antenna for further

processing. To prevent the demodulator from demodulating the noise associated with the

received signal, an RF front end circuit is implemented to increase the SNR of the demodulated

signal. The RF front end circuit generally consists of amplifiers, local oscillator, filters and

mixers. The output from the mixer is generally fed to an analog-to-digital converter (ADC).

This RF front end circuit generally lies at the start of the demodulation process.




                                                  82
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 83 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: VLSI for Wireless Communication)




(Source: VLSI for Wireless Communication)




(Source: VLSI for Wireless Communication)




                                       83
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 84 of 114




       (Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

       Compression, Schenk, Tim)




       (Source: https://www.eetimes.com/document.asp?doc_id=1276331)

       56.     The accused products include the synchronization circuit having one input

connected to an output of the ADC. The PPDU frames that are transmitted are demodulated at

the receiver end. The demodulation process includes estimating time and frequency offsets and

synchronizing accordingly.




                                               84
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 85 of 114




       (Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




       (Source: https://www.eetimes.com/document.asp?doc_id=1276331)

       57.     The accused products include a cyclic-prefix remover connected to an output of

the synchronization circuit, a serial-to-parallel converter connected to an output of the cyclic

prefix remover, and a discrete Fournier transform (DFT) stage connected to an output of the

serial-to-parallel converter, an output of the DFT stage connected to another input to the

synchronization circuit. Cyclic prefixes are added in the preamble for each transmitted frame.

In a general OFDM system, a cyclic prefix remover circuit would be present at the receiver end.

The output from the cyclic prefix remover circuit would be fed to a serial-to-parallel converter

for performing a DFT operation on its output. The evidence also shows that the output of the

DFT stage is connected to the phase correction block that is part of the synchronization circuit.

                                                 85
   Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 86 of 114




(Source: http://luci.subsignal.org/~jow/802.11n-2009.pdf)




(Source: RF Imperfections in High-rate Wireless Systems: Impact and Digital

Compression, Schenk, Tim)




                                       86
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 87 of 114




       (Source: Next Generation Wireless LANs: 802.11n and 802.11ac, Perahia, Eldad and

       Stacey, Robert)

       58.     Xerox has had actual knowledge of the ‘458 Patent at least as of the date when it

was notified of the filing of this action. By the time of trial, Xerox will have known and

intended (since receiving such notice) that its continued actions would infringe and actively

induce and contribute to the infringement of one or more claims of the ‘458 Patent.

       59.     Xerox has also indirectly and willfully infringed, and continues to indirectly and

willfully infringe, the ‘458 Patent, as explained further below in the “Additional Allegations

Regarding Infringement” section.

       60.     American Patents has been damaged as a result of the infringing conduct by

Xerox alleged above. Thus, Xerox is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                87
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 88 of 114




       61.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘458 Patent.

                                            COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 6,847,803

       62.     On January 25, 2005, United States Patent No. 6,847,803 (“the ‘803 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention

entitled “Method for Reducing Interference in a Receiver.”

       63.     American Patents is the owner of the ‘803 Patent, with all substantive rights in

and to that patent, including the sole and exclusive right to prosecute this action and enforce the

‘803 Patent against infringers, and to collect damages for all relevant times.

       64.     Xerox made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, its Xerox AltaLink

B8100 series and Xerox AltaLink C8100 series families of products, that include 802.11ac

beamforming capabilities (“accused products”):




                                                 88
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 89 of 114




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-b8100-series)




(Source : https://www.office.xerox.com/en-us/multifunction-printers/altalink-c8100-series)



                                               89
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 90 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               90
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 91 of 114




(Source : https://www.xerox.com/en-us/office/insights/wireless-printers)




                                               91
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 92 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78739)



                                                92
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 93 of 114




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




(Source : https://api.cert.wi-fi.org/api/certificate/download/public?variantId=78703)




                                                93
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 94 of 114




(Source: https://www.networkworld.com/article/3445039/beamforming-explained-how-it-

makes-wireless-communication-faster.html)

       65.     By doing so, Xerox has directly infringed (literally and/or under the doctrine of

equivalents) at least Claim 1 of the ‘803 Patent.

       66.     Xerox has infringed the ‘803 Patent by using the accused products and thereby

practicing a method for reducing interference in a receiver for receiving information in receiving

time slots, in which receiver signals are received with at least a first antenna (ANT1) and a

second antenna (ANT2). For example, the accused products are and have been used by

Defendant to implement the IEEE 802.11-2016 Standard, whose requirements were in effect five

years before the Complaint. Devices that can communicate using 802.11 protocol are known as

Stations (STAs). Multiple Input Multiple Output (MIMO) and Beamforming techniques are and

have been used by a STA with multiple antennas for steering the signals to each STA

(“receiver”) for reception. In such MIMO transmissions, the space-time streams in the

transmitted signal would be intended for reception by each STA in its corresponding time slots.

These time slots at which the STA receives the space-time streams with actual data information

can be construed as receiving time slots. Since, there are multiple antennas, when they transmit

simultaneously, the signal appears as interference at each of the receive antennas. Further, a STA

will also be able to identify the space-time streams intended for other STAs that act as

                                                    94
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 95 of 114




interference. STA uses the channel state information that is obtained by estimating a channel to

reduce the interference caused by other space time streams. The beamforming calibration

procedures (“method for reducing interference”) involves channel estimation and matrix

calculations which help in reducing the interference in a receiver. Indeed, the IEEE 802.11-2016

Standard shows MIMO systems with two STAs (i.e., STA A and STA B) using multiple

antennas (“a first antenna (ANT1) and a second antenna (ANT2)”) for receiving transmitted

signals.




       (Source : IEEE 802.11-2016 Standard, p. 2578)




       (Source : IEEE 802.11-2016 Standard, p. 2392)




       (Source : IEEE 802.11-2016 Standard, p. 2580)




                                               95
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 96 of 114




       (Source : https://www.pcmag.com/encyclopedia/term/sta)




       (Source : IEEE 802.11-2016 Standard, p. 2393)

       67.     The methods practiced by Xerox’s use of the accused products include methods

where signals are received with said first antenna (ANT1) and second antenna (ANT2) at

moments of time other than in said receiving time slot, when no information is being received.

For example, the accused products are and have been used by Defendant to implement the IEEE

802.11-2016 Standard, whose requirements were in effect five years before the Complaint. A

STA in that Standard transmits data in PHY Protocol Data Units (PPDUs). PPDUs can be

transmitted in High Throughput (HT) mode and Very High Throughput (VHT) mode. A Null

Data Packet (NDP) can be transmitted in both HT and VHT Modes. Training Fields (TFs) inside

the NDP carry no data related information and can be used as sounding PPDUs in beamforming

calibration procedures. Sounding PPDUs would help in channel estimation at the STA. Certain

TFs include the interference information which is used as reference during calibration

                                               96
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 97 of 114




procedures. The NDPs (“signals received”) in HT-PPDU and VHT PPDU format includes

several TFs which are and have been used as a reference for the receiver to perform

calibration/tuning. Thus, there is no actual data information that is received during the

beamforming calibration procedures (“at moments of time other than in said receiving time

slots”).




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2347)


                                                 97
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 98 of 114




(Source : IEEE 802.11-2016 Standard, p. 2514)




(Source : IEEE 802.11-2016 Standard, p. 2347)




(Source : IEEE 802.11-2016 Standard, p. 157)




(Source : IEEE 802.11-2016 Standard, p. 163)




                                                98
             Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 99 of 114




(Source : IEEE 802.11-2016 Standard, p. 2580)




(Source : IEEE 802.11-2016 Standard, p. 1485)

       68.     The methods practiced by Xerox’s use of the accused products include methods in

which a reference signal representing interference in said other time slot is formed and used for

the tuning of the receiver in said receiving time slots. For example, the accused products are and

have been used by Defendant to implement the IEEE 802.11-2016 Standard, whose requirements

were in effect five years before the Complaint. In that Standard, beamforming techniques are

and have been used to improve the reception at a receiver STA. These techniques use the channel

state information and generate steering matrices for the transmission of data. There are two types

of beamforming methods described in the standard, Implicit feedback beamforming and Explicit

feedback beamforming. A steering matrix, Qk, is calculated in both beamforming methods.

Explicit feedback beamforming enables a beamformee i.e., receiving STA to calculate

                                                99
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 100 of 114




beamforming feedback matrix based on the received sounding packets/PPDUs. NDPs can be

used as sounding PPDUs and hence, no data/information is received during the beamforming

procedures. The Standard shows a scenario wherein STA A (transmit STA) transmits a sounding

packet (which can be NDP PPDU) that is used by STA B (receiving STA) to calculate a

beamforming feedback matrix Vk (“reference signal”). The feedback matrix is later sent to STA

A for determining a steering matrix which is used to tune and re-calibrate the receiver STA in

order to demodulate the transmitted signal. Implicit feedback beamforming enables STA to

estimate a MIMO channel and calculate channel matrices, based on a received sounding PPDU.

NDPs can be used as sounding PPDUs and hence, no data/information is received during the

beamforming procedures. The Standard shows a scenario wherein STA A and STA B (receiving

STA) follow beamforming calibration procedures using sounding PPDUs. STA A and STA B

will exchange sounding PPDUs (which can be NDP PPDUs), using which each of the STAs will

estimate respective channel matrices. Quantized estimates of the channel matrices (“reference

signal”) are sent from STA B to STA A. Later, STA A uses its local estimates and the received

quantized estimates from STA B to calculate set of correction matrices. These correction

matrices that are formed using the received quantized estimates, are applied at transmit side of a

STA to correct/tune the amplitude and phase differences in transmit and receive chains. All the

above discussed steps are performed as a part of beamforming calibration procedures using

sounding PPDUs. The Standard also shows equations for the received signal with beamforming.

The channel estimates and beamforming steering matrix are and have been used to tune and re-

calibrate the receiver in order to demodulate the transmitted signal.




                                                100
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 101 of 114




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)




                                            101
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 102 of 114




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 1477)



                                            102
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 103 of 114




(Source : IEEE 802.11-2016 Standard, p. 1477)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                            103
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 104 of 114




(Source : IEEE 802.11-2016 Standard, p. 2393)




(Source : IEEE 802.11-2016 Standard, p. 2395)




                                            104
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 105 of 114




(Source : IEEE 802.11-2016 Standard, p. 1475)




(Source : IEEE 802.11-2016 Standard, p. 2580)




                                            105
         Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 106 of 114




(Source : IEEE 802.11-2016 Standard, p. 2394)




(Source : IEEE 802.11-2016 Standard, p. 2401)




(Source : IEEE 802.11-2016 Standard, p. 2346)




                                            106
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 107 of 114




(Source : IEEE 802.11-2016 Standard, p. 2392-2393)




(Source : IEEE 802.11-2016 Standard, p. 2393)

       69.     American Patents only asserts method claims from the ‘803 Patent.

       70.     American Patents has been damaged as a result of the infringing conduct by

Xerox alleged above. Thus, Xerox is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                               107
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 108 of 114




       71.     American Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ‘803 Patent.

             ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT

       72.     In addition to any specific products mentioned above, the accused products also

include at least the following products: Xerox AltaLink B8000 series, Xerox AltaLink B8045,

Xerox AltaLink B8055, Xerox AltaLink B8065, Xerox AltaLink B8075, Xerox AltaLink B8090,

Xerox AltaLink B8100 series, Xerox AltaLink B8145, Xerox AltaLink B8155, Xerox AltaLink

B8170, Xerox AltaLink C8000 series, Xerox AltaLink C8030, Xerox AltaLink C8035, Xerox

AltaLink C8045, Xerox AltaLink C8055, Xerox AltaLink C8070, Xerox AltaLink C8100 series,

Xerox AltaLink C8130, Xerox AltaLink C8135, Xerox AltaLink C8145, Xerox AltaLink C8155,

Xerox AltaLink C8170, Xerox B1022, Xerox B1025, Xerox B205, Xerox B210, Xerox B215

Multifunction Printer, Xerox ColorQube 8700, Xerox ColorQube 8900, Xerox Phaser 3020 BI,

Xerox Phaser 3260DI, Xerox Phaser 3260DNI, Xerox Phaser 3320, Xerox Phaser 3330, Xerox

Phaser 3610, Xerox Phaser 4600, Xerox Phaser 6020, Xerox Phaser 6022, Xerox PHASER 6510,

Xerox Phaser 6600, Xerox Phaser 7800, Xerox VersaLink C8000W, Xerox VERSALINK B400,

Xerox VersaLink B400DN, Xerox VersaLink B400N, Xerox VERSALINK B405, Xerox

VERSALINK B600, Xerox VersaLink B605, Xerox VERSALINK B610, Xerox VersaLink

B615, Xerox VersaLink B7025, Xerox VersaLink B7030, Xerox VersaLink B7035, Xerox

VERSALINK C400, Xerox VERSALINK C405, Xerox VERSALINK C500, Xerox

VERSALINK C505, Xerox VERSALINK C600, Xerox VersaLink C605, Xerox VersaLink

C7000, Xerox VersaLink C7020, Xerox VersaLink C7025, Xerox VersaLink C7030, Xerox

VersaLink C8000, Xerox VersaLink C9000, Xerox WorkCentre 3025 BI, Xerox WorkCentre

3045NI, Xerox WorkCentre 3215NI, Xerox WorkCentre 3225DNI, Xerox WorkCentre


                                                108
          Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 109 of 114




3325NDI, Xerox Workcentre 3335, Xerox Workcentre 3345, Xerox WorkCentre 3615, Xerox

WorkCentre 3655S, Xerox WorkCentre 3655X, Xerox WorkCentre 4265, Xerox WorkCentre

5945, Xerox WorkCentre 5955, Xerox WorkCentre 6015NI, Xerox WorkCentre 6025, Xerox

WorkCentre 6027, Xerox WorkCentre 6515DNI, Xerox WorkCentre 6605, Xerox WorkCentre

6655, Xerox WorkCentre 7830, Xerox WorkCentre 7835, Xerox WorkCentre 7845, Xerox

WorkCentre 7855, Xerox WorkCentre 7970, Xerox WorkCentre EC7836, Xerox WorkCentre

EC7856, and Xerox WPSA-100.

       73.     Xerox has also indirectly infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by inducing others to directly infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Xerox has induced the end-users, Xerox’s customers, to directly infringe (literally and/or

under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by using

the accused products.

       74.     Xerox took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patents-in-suit, including, for example, Claim 30 of the ‘782

Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

       75.     Such steps by Xerox included, among other things, advising or directing

customers and end-users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

       76.     Xerox has performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts constitute infringement.




                                                109
           Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 110 of 114




        77.     Xerox was and is aware that the normal and customary use of the accused

products by Xerox’s customers would infringe the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent. Xerox’s inducement is ongoing.

        78.     Xerox has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent by importing, selling, offering to sell, and/or using the accused products.

        79.     Xerox has at least a significant role in placing the accused products in the stream

of commerce in Texas and elsewhere in the United States.

        80.     Xerox directs or controls the making of accused products and their shipment to

the United States, using established distribution channels, for sale in Texas and elsewhere within

the United States.

        81.     Xerox directs or controls the sale of the accused products into established United

States distribution channels, including sales to nationwide retailers.

        82.     Xerox’s established United States distribution channels include one or more

United States based affiliates (e.g., at least Xerox Holdings Corporation, Xerox Business

Solutions, Inc., Xerox Business Solutions Southeast, LLC, Northeast Office Systems, LLC, A

Xerox Company, and American Photocopy Equipment Company of Pittsburgh, LLC).

        83.     Xerox directs or controls the sale of the accused products nationwide on its own

website as well as in nationwide retailers such as B&H Photo-Video, Staples, CDW, Walmart,

Office Depot, and Target, including for sale in Texas and elsewhere in the United States, and

expects and intends that the accused products will be so sold.

        84.     Xerox took active steps, directly and/or through contractual relationships with

others, with the specific intent to cause such persons to import, sell, or offer to sell the accused


                                                   110
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 111 of 114




products in a manner that infringes one or more claims of the patents-in-suit, including, for

example, Claim 30 of the ‘782 Patent, Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458

Patent.

          85.   Such steps by Xerox included, among other things, making or selling the accused

products outside of the United States for importation into or sale in the United States, or knowing

that such importation or sale would occur; and directing, facilitating, or influencing its affiliates,

or third-party manufacturers, shippers, distributors, retailers, or other persons acting on its or

their behalf, to import, sell, or offer to sell the accused products in an infringing manner.

          86.   Xerox performed these steps, which constitute induced infringement, with the

knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and with the knowledge that

the induced acts would constitute infringement.

          87.   Xerox performed such steps in order to profit from the eventual sale of the

accused products in the United States.

          88.   Xerox’s inducement is ongoing.

          89.   Xerox has also indirectly infringed by contributing to the infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent. Xerox has contributed to the direct infringement of

the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent by the end-user of the accused products.

          90.   The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent, including, for example, Claim 30 of the ‘782 Patent,

Claim 1 of the ‘304 Patent, and Claim 1 of the ‘458 Patent.

          91.   As described above, the special features include improved wireless

communication capabilities used in a manner that infringes the ‘782 Patent, the ‘304 Patent, and

the ‘458 Patent.


                                                 111
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 112 of 114




          92.    The special features constitute a material part of the invention of one or more of

the claims of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.

          93.    Xerox’s contributory infringement is ongoing.

          94.    Furthermore, Xerox has a policy or practice of not reviewing the patents of others

(including instructing its employees to not review the patents of others), and thus has been

willfully blind of American Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).

          95.    Xerox’s actions are at least objectively reckless as to the risk of infringing valid

patents and this objective risk was either known or should have been known by Xerox.

          96.    Xerox has knowledge of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent.

          97.    Xerox’s customers have infringed the ‘782 Patent, the ‘304 Patent, and the ‘458

Patent.

          98.    Xerox encouraged its customers’ infringement.

          99.    Xerox’s direct and indirect infringement of the ‘782 Patent, the ‘304 Patent, and

the ‘458 Patent is, has been, and/or continues to be willful, intentional, deliberate, and/or in

conscious disregard of American Patents’ rights under the patents.

          100.   American Patents has been damaged as a result of the infringing conduct by

Xerox alleged above. Thus, Xerox is liable to American Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                  CLARIFICATION REGARDING PATENT EXPIRATION

          101.   For the avoidance of doubt, American Patents does not seek relief under any

asserted patent for acts occurring after the expiration of that patent.


                                                  112
            Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 113 of 114




                                         JURY DEMAND

       American Patents hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

       American Patents requests that the Court find in its favor and against Xerox, and that the

Court grant American Patents the following relief:

       a.      Judgment that one or more claims of the ‘782 Patent, the ‘304 Patent, the ‘458

Patent, and the ‘803 Patent have been infringed, either literally and/or under the doctrine of

equivalents, by Xerox and/or all others acting in concert therewith;

       b.      A permanent injunction enjoining Xerox and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ‘782 Patent, the ‘304 Patent, and the ‘458 Patent; or,

in the alternative, an award of a reasonable ongoing royalty for future infringement of the ‘782

Patent, the ‘304 Patent, and the ‘458 Patent by such entities;

       c.      Judgment that Xerox account for and pay to American Patents all damages to and

costs incurred by American Patents because of Xerox’s infringing activities and other conduct

complained of herein, including an award of all increased damages to which American Patents is

entitled under 35 U.S.C. § 284;

       d.      That American Patents be granted pre-judgment and post-judgment interest on the

damages caused by Xerox’s infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award American Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That American Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.

Dated: June 21, 2021                           Respectfully submitted,


                                                 113
Case 6:21-cv-00638 Document 1 Filed 06/21/21 Page 114 of 114




                           /s/ Zachariah S. Harrington
                           Matthew J. Antonelli
                           Texas Bar No. 24068432
                           matt@ahtlawfirm.com
                           Zachariah S. Harrington
                           Texas Bar No. 24057886
                           zac@ahtlawfirm.com
                           Larry D. Thompson, Jr.
                           Texas Bar No. 24051428
                           larry@ahtlawfirm.com
                           Christopher Ryan Pinckney
                           Texas Bar No. 24067819
                           ryan@ahtlawfirm.com

                           ANTONELLI, HARRINGTON
                           & THOMPSON LLP
                           4306 Yoakum Blvd., Ste. 450
                           Houston, TX 77006
                           (713) 581-3000

                          Stafford Davis
                          State Bar No. 24054605
                          sdavis@stafforddavisfirm.com
                          Catherine Bartles
                          Texas Bar No. 24104849
                          cbartles@stafforddavisfirm.com
                          THE STAFFORD DAVIS FIRM
                          815 South Broadway Avenue
                          Tyler, Texas 75701
                          (903) 593-7000
                          (903) 705-7369 fax

                           Attorneys for American Patents LLC




                            114
